Citation Nr: 0502478	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.  He died in December 1998.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
the veteran's death.  A Notice of Disagreement was received 
in December 1999, and a timely appeal was filed in June 2000.

The Board remanded the appeal in July 2003 for further 
development; that is, a VA medical opinion by a cardiologist 
regarding the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 1998.  The immediate cause 
of death listed on the death certificate was cardiomyopathy.  
No underlying cause of death was listed.

2.  An autopsy report dated in February 1999 lists the cause 
of death as cardiomyopathy, adding, "Part II:  Remote trauma 
to right lower leg."  In the narrative, the medical examiner 
concluded the veteran died as a result of cardiac arrest.

3.  At the time of his death, the veteran had been granted 
service connection for an ununited fracture of the right 
tibia, rated at 40 percent from October 1981; and a left ear 
hearing loss, rated at 0 percent from October 1981.

4.  The veteran's service-connected ununited fracture of the 
right tibia was not the principal cause of the veteran's 
death, and did not contribute substantially or materially to 
the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

An April 3, 2003, letter notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the appellant to send any additional 
evidence in her possession as soon as possible and to notify 
VA of any additional information or evidence she wanted VA to 
try to get for her.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

A February 2004 letter advised the appellant that she needed 
to provide additional information, specifically, competent 
medical evidence to support her assertions that the veteran's 
service-connected right lower extremity condition contributed 
to his death.  The letter also advised the appellant to let 
the RO know if there was any other evidence or information 
that she thought would support her claim.
 
Additionally, a May 2000 Statement of the Case (SOC) notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim.  A June 2001 
Supplemental Statement of the Case (SSOC) notified the 
appellant of the notice and assistance requirements of the 
VCAA and of the information and evidence needed to 
substantiate and complete her claim.  A September 2002 SSOC 
notified the appellant of the notice and assistance 
requirements of the VCAA and of the information and evidence 
needed to substantiate and complete her claim.  A March 2003 
SSOC notified the appellant of the notice and assistance 
requirements of the VCAA and of the information and evidence 
needed to substantiate and complete her claim.

The initial rating decision on appeal for service connection 
for the cause of the veteran's death was issued in January 
1999, over a year prior to the enactment of the VCAA.  
Therefore, the appellant did not receive a VCAA notice prior 
to the initial rating decision which denied her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  

Further, the Board remanded the appeal in July 2003 for 
additional development, pointing out that the appellant had 
not been given adequate notice of the VCAA and how it applied 
to her claim, and directing the RO to comply with the notice 
and assistance requirements of the VCAA.  In fact, the RO had 
already provided notice to the appellant in the April 2003 
letter discussed above; however, a copy of that letter was 
not in the claim file at the time of the July 2003 Board 
remand.

The Board finds that VCAA notice was provided by the RO prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board notes that the appellant is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the appellant, 
including the autopsy report.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).

Moreover, in accordance with the July 2003 Board remand, a 
medical opinion by a Fellow of the American Society of 
Nuclear Cardiologists, and Associate Fellow of the American 
College of Cardiologists, was obtained in conjunction with 
the claim for service connection for the cause of the 
veteran's death.
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran was involved in a motorcycle accident in October 
1978 while performing active service.  He sustained a 
compound fracture of the right tibia.

The veteran was granted service connection for an ununited 
fracture of the right tibia, rated at 40 percent, at the time 
of his discharge in April 1980.  In that same rating 
decision, the veteran was granted service connection for a 
left ear hearing loss, rated as noncompensable.  Those 
ratings were in effect at the time of the veteran's death.

The veteran died on December [redacted], 1998.  The death certificate 
lists the cause of death as cardiomyopathy.  No underlying 
causes are listed on the certificate.

A February 1999 autopsy report noted a markedly enlarged 
heart, due principally to left ventricular hypertrophy.  The 
cause of death was listed as "Cardiomyopathy.
Part II:  Remote trauma to right lower leg."  In the opinion 
of the medical examiner, the veteran died as a result of 
cardiac arrest, as his heart had become markedly enlarged 
and, in that condition, was subject to sudden cardiac arrest.

Pursuant to a July 2003 Board remand, a cardiologist, who is 
a Fellow of the American Society of Nuclear Cardiologists and 
an Associate Fellow of the American College of Cardiologists, 
reviewed the claim file.

The physician noted the history of the veteran's in-service 
compound fracture of the right tibia and fibula and the 
subsequent bone graft, pinning of the bone, and multiple skin 
grafts.

The physician noted the January 1998 findings by the Dallas 
VA Medical Center of deep vein thrombosis, a 50 percent 
stenosis of the proximal right ureter of a duplication to the 
right kidney, a 57 percent stenosis of the left renal artery, 
and the veteran's history of hypertension and peripheral 
vascular disease.

Significantly, the physician noted that the veteran underwent 
an aortofemoral bypass without complications and that records 
from Temple VA medical center and Darnal Army Hospital do not 
show any abnormal EKGs and do not show any chest X-rays 
reflective of cardiomyopathy, valvular disease, or any other 
evidence of heart disease.

The physician concluded that it was less likely than not 
(less than 50 percent) that the veteran's cardiomyopathy was 
caused by the comminuted leg fracture sustained 20 years 
earlier.  To support her opinion, the physician noted that 
the veteran underwent multiple orthopedic and vascular 
procedures and at no time was there any evidence of clinical 
cardiac deterioration or other evidence of cardiovascular 
problems while undergoing those very demanding procedures.

The physician noted that the veteran's hypertension, as well 
as other risk factors, could have contributed to the 
development of the veteran's cardiomyopathy, but it was 
unlikely that the cardiomyopathy was related to the 
comminuted leg fracture.

Legal Criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the death of the veteran, 
including, in particular, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 C.F.R. § 3.312(b) (2004).

For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

Minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, are 
not held to have contributed to death primarily due to 
unrelated disability.  Included in this category are disease 
or injuries of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there may be a reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

There is no evidence that the veteran's service-connected 
disabilities were the principal cause of his death.  Nor does 
the appellant contend they were.  38 C.F.R. § 3.312(b).

Rather, the appellant contends that the cardiac condition 
that caused the veteran's death was itself caused, or 
materially affected by, the service-connected injury to the 
veteran's right leg.  38 C.F.R. § 3.312(c).

The December 1998 Death Certificate listed the cause of death 
as cardiomyopathy, with no contributing causes listed; 
however, the February 1999 autopsy report listed the cause of 
death as "Cardiomyopathy.  Part II:  Remote trauma to the 
right lower leg."  The autopsy report did not explain what 
was meant by the "Part II" statement and did not discuss 
the veteran's service-connected disability with respect to 
the veteran's cardiomyopathy.

As the body of the autopsy report contains no explanation of 
the "Part II" statement, the Board could do no more than 
speculate as to whether the veteran's service connected 
disability contributed materially and substantially to the 
cardiomyopathy which was the cause of the veteran's death.  
VA policy specifically precludes speculation, and requires 
the exercise of sound judgment, after a careful analysis of 
all the facts and circumstances surrounding the death of the 
veteran, including, in particular, autopsy reports.  
38 C.F.R. § 3.312(a). 

Accordingly, the Board remanded the appeal and directed a 
review by a cardiologist to consider all the evidence of 
record, to include the autopsy report, and to provide an 
opinion as to whether it was as likely as not that the 
veteran's service-connected ununited fracture of the right 
tibia contributed materially and substantially to the 
veteran's death or to his cardiomyopathy, which was the 
immediate cause of death.

The reviewing cardiologist concluded that the veteran's 
cardiomyopathy was not caused by, or related to, his 
comminuted leg fracture.  38 C.F.R. § 3.312(c)(1).

The reviewing cardiologist noted that the veteran had 
undergone "very demanding" orthopedic and vascular 
procedures with no evidence of cardiac deterioration or 
cardiovascular problems.   38 C.F.R. § 3.312(c)(2).

The reviewing cardiologist noted that the veteran had 
hypertension and other risk factors that could have 
contributed to the veteran's cardiomyopathy, while it was 
unlikely that the cardiomyopathy was related to the veteran's 
comminuted leg fracture.  In view of those factors, it would 
not be reasonable to conclude that the veteran's service-
connected condition was of such severity as to have a 
material influence in accelerating his death.   38 C.F.R. 
§ 3.312(c)(4).

The evidence is not in equipoise.  The preponderance of the 
evidence is against a finding that the veteran's service-
connected disability contributed materially and substantially 
to the cause of his death.   38 C.F.R. § 3.102.

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


